Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 8 October 2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Applicant argues that the previously cited reference (JP 2012199541A, hereby referred to as JP ‘541) does not fully teach the limitations of the amended claim set. JP ‘541 teaches a similar structure (formula A1) to those described by Formulae 1-3 of the instant application. However, formula A1 in JP ‘541 does not teach phenyl moieties attached to the benzopyrrole groups. Accordingly, JP ‘541 also fails to disclose the presence of a halogen or aryl group in the para position on said phenyl moieties. As such, Applicant’s arguments that JP ‘541 does not fully anticipate the structures presented as Formulae 1-3 of the instant application are persuasive. Applicant further argues that the previously made rejection of claims 8-10 under 35 U.S.C. 103 should be withdrawn because the previously cited references fail to disclose or anticipate the aforementioned structures. While the prior art does teach the use of dibenzopyrromethene boron chelate compounds in light sensors, imaging elements, and image sensors, the lack of prior art regarding the structures corresponding to Formulae 1-3 of the instant application makes the use of these structures nonobvious. As such, Applicant’s arguments for the withdrawal of the rejection of claims 8-10 is also persuasive.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s amendments to claims 1-3, 7, and 11 have placed the instant claims in condition for allowance. The compounds recited in claims 1-3, 7, and 11 are not known in the prior art prior to the para positions of the phenyl rings (denoted as R3 and R8 in Formulae 1-3 of the instant application) are occupied by hydrogen atoms, aryl groups, or halogen atoms. As such, the Applicant’s invention is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/05/2022